DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-25 are allowed.
Claims 1, 9, and 17 recite the following limitations:
“receiving a request corresponding to a shared virtual address, wherein the shared virtual address is shared amongst a plurality of nodes that includes the local node and one or more remote nodes; retrieving a Global Address Space Directory (GASD) corresponding to a global virtual address space (GVAS), wherein the GASD is stored in a Coordination Namespace that is stored in a memory that is distributed amongst the plurality of nodes; determining a first node from the plurality of nodes where the shared virtual address currently resides, the determination based on a mapping included in the retrieved GASD; and accessing the shared virtual address from the first node.”
Claims 24-25 recite the following limitation:
“retrieving a plurality of names, wherein each name corresponds to a different named data element from a plurality of named data elements referenced in a Coordination Namespace, and wherein the Coordination Namespace is shared amongst a plurality of nodes that includes the local node; creating a plurality of directory entries stored in a directory named data element, 
The most relevant prior art of record, Vick et al (U.S. 2009/0089537) teaches all nodes in a storage system have same address space table and same node virtualization table; Dinker et al (U.S. 2012/0259889) teaches a multi-node storage system, which includes a Sharing Data Fabric that enables multiple instances of a program to access a partitioned database stored in flash memory on multiple nodes. However, the prior art of record, alone or in combination, does not teach the cited limitations in claims 1, 9, 17, 24 and 25 above. Thus, the examiner cannot determine a reasonable motivation to combine the prior art in the manner claimed. Claims 2-8, 10-16, 18-23 are considered allowable due to the respective dependencies. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/Primary Examiner, Art Unit 2133